

115 HRES 883 IH: Expressing support for the designation of May 2018 as “Mental Health Month”.
U.S. House of Representatives
2018-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 883IN THE HOUSE OF REPRESENTATIVESMay 9, 2018Mrs. Napolitano (for herself and Mr. Katko) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of May 2018 as Mental Health Month. 
Whereas the mental health and well-being of people in the United States is a vital issue that affects not only quality of life, but also the health of communities, families, and economic stability; Whereas individuals with mental health conditions and other behavioral health disorders can and do recover with clinical treatment and social supports, including medications, psychotherapies, psychosocial rehabilitation, and peer support; 
Whereas recovery begins with self-direct care, and parents, families, and caregivers are allies in recovery and serve as critical members of the care delivery team; Whereas advances in brain science and behavioral research show significant promise for continued improvements in effective treatments of mental illness; 
Whereas the increasing diversity of our country underlies both the need and importance of accessing culturally and linguistically appropriate services; Whereas an estimated 44.7 million adults in the United States experience mental illness; 
Whereas approximately 1 in 5 children and adolescents has a diagnosable mental disorder at any one point in time, and 50 percent of all mental disorders begin by age 14 and 75 percent by age 24; Whereas 65 to 70 percent of youth in contact with the juvenile justice system have a diagnosable mental health disorder; 
Whereas an estimated 10.4 million adults in the United States experience conditions such as schizophrenia, bipolar disorder, and major depression; Whereas millions of adults in the United States with a diagnosis of serious mental illness do not receive treatment; 
Whereas post-traumatic stress disorder (PTSD) impacts 14 to 24 percent of servicemembers and veterans of the wars in Afghanistan and Iraq; Whereas roughly 20 to 50 percent of all prison and jail inmates are diagnosed with a mental illness; 
Whereas mental illness is the leading cause of disability in the Nation; Whereas untreated mental illness is a leading cause of absenteeism and presenteeism resulting in lost earnings and productivity in the workplace and costs the United States economy over $193 billion per year in lost earnings; 
Whereas suicide is the second-leading cause of death among individuals between the ages of 10 and 34; Whereas 1 in 4 Latino adolescent girls report contemplating suicide, a rate higher than any other demographic; 
Whereas Native Americans currently rank as the top ethnicity for suicide rates among young people nationwide; Whereas studies report that people with serious mental illness die, on average, 25 years earlier than the general population; 
Whereas those with mental illness are 11 times more likely to be the victims of crime and abuse; Whereas the delay between a first episode of psychosis and onset of treatment is an average of 70 weeks; 
Whereas stigma, shame, and discrimination associated with mental illness continue to persist; Whereas recovery-oriented interventions such as supported employment, supported housing, and supported education have been shown to improve outcomes; 
Whereas the faith community may provide a vital link in ministering and serving individuals and families in need of mental health services; Whereas individuals connected to peer support services are better connected to their community and services and utilize crisis and emergency services less; and 
Whereas it would be appropriate to observe May 2018 as Mental Health Month: Now, therefore, be it That the House of Representatives— 
(1)supports the designation of Mental Health Month to remove the stigma associated with mental illness and place emphasis on scientific findings regarding mental health recovery; (2)recognizes mental well-being is equally as important as physical well-being for citizens, communities, businesses, and the economy in the United States; 
(3)applauds the coalescing of national, community, medical, and faith-based organizations in working to promote public awareness of mental health and providing critical information and support to the people and families affected by mental illness; (4)supports the finding of the President’s Commission on Mental Health that the Nation’s failure to prioritize mental health is a national tragedy; and 
(5)encourages all to draw on Mental Health Month as an opportunity to promote mental well-being and awareness, ensure access to appropriate services, and support overall quality of life for those living with mental illness. 